UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to Rule14a-12 Plumas Bancorp (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: To our Shareholders: It is with great pride and pleasure that we report that 2015 marked the most profitable year and the highest level of earnings in the 35 year history of Plumas Bank. In 2015, we increased net income by 23% over last year and grew earnings per diluted share by 21%, from $0.95 during 2014 to $1.15. Additionally, we reduced the ratio of nonperforming assets to total assets to 1.06% and increased our book value per common share to $8.79. Each of these achievements was accomplished in the face of the headwinds associated with the prolonged low interest rate environment. Our commitment to our purpose and our consistent strategic focus has allowed us to achieve these important goals. 2015 was a year of expansion and growth. On July 31, 2015 the company acquired the Redding, California branch of Rabobank N.A. which included the acquisition of approximately $10 million in deposits. Then, on our 35th Anniversary, December 15, 2015, we entered the Northern Nevada market with the opening of our first out-of-state branch located in Reno, Nevada. Finally, we expanded our government guaranteed lending operations with the opening of a new loan production office located in Scottsdale, Arizona. All acquisitions are made within the context of our overall strategic, long term plan. We are thoughtful and selective about the markets that we choose to operate in, and understand those markets thoroughly before we enter into them. And most importantly, in keeping with our community-focused philosophy, in each of those markets our bankers are deeply engaged in community and philanthropic initiatives and are closely connected to business and civic leadership. We continue to invest in better tools and technologies, such as enhanced online banking and mobile deposit, to streamline various processes. This approach yields an improved client experience, increases employee productivity and lowers costs. Additionally, we are training our branch associates to meet a broader range of our client’s needs by becoming universal bankers, positioning us to be more responsive and cost-effective. Finally, we have adjusted our brand strategy to incorporate our growth into new markets by introducing a new logo and motto: HERE. For Good. This motto emphasizes our long-term commitment to the communities that we serve in terms of our stable presence and our community outreach and engagement. As is always the case, the year ahead is full of uncertainty. How will the markets fare in response to China’s slowing economy? Will the Federal Reserve continue to raise interest rates? How will lower oil prices impact our economy? How will the election year affect our industry? Whatever the coming year holds, our clients and shareholders should rest-assured knowing that Plumas Bank begins another year with a solid financial base and a dynamic strategic plan, well-prepared to meet all challenges and make the most of all opportunities. Thank you for your continued confidence in and support of Plumas Bancorp. Andrew J. Ryback Daniel E. West Director, President & Chief Executive Officer Chairman of the Board Dear Shareholder: You are cordially invited to attend the annual meeting of shareholders of Plumas Bancorp (the “Company”), which will be held at the Plumas Bank Credit Administration Building located at 32 Central Avenue, Quincy, California, on Wednesday, May 18, 2016 at 9:30a.m. At this annual meeting, shareholders will be asked to (i) elect ten directors for the next year, (ii) approve a non-binding advisory proposal on the Company’s executive compensation and (iii) ratify the appointment of Vavrinek, Trine, Day & Company, LLP as our independent auditors for the fiscal year ending December31, 2016. The Company is requesting your proxy to vote at the annual meeting. The Board of Directors of the Company recommends that you vote “FOR” the election of each of the nominees for director and “FOR” proposals Two and Three.The proxy statement contains information about each of the nominees for directors, the Company’s executive compensation, and each of the other proxy proposals for shareholder vote. To ensure that your vote is represented at this important meeting, please sign, date and return the proxy card in the enclosed envelope as promptly as possible. As an alternative to using your paper proxy card to vote, you may also vote by telephone or over the internet by following the instructions on your proxy card. Sincerely, Andrew J. Ryback President and Chief Executive Officer The date of this proxy statement is April 1, 2016. TABLE OF CONTENTS Page Notice of Annual Meeting iii General Information 1 Revocability of Proxies and Proxy Voting 2 Persons Making the Solicitation 2 Voting Securities 2 Shareholdings of Certain Beneficial Owners and Management 3 Section 16(a) Beneficial Ownership Compliance 5 Proposal No.1—Election of Directors 6 Board of Directors 6 Director Experience and Qualifications 7 Board Matters 9 The Board of Directors and Committees 9 Shareholder Communication with the Board of Directors 10 Board Role in Risk Oversight 10 Leadership Structure of Board 11 Code of Ethics 11 Director Independence 11 Audit Committee 11 Audit Committee Report 12 Corporate Governance Committee 12 Compensation Consultant 14 Proposal No.2—Non-binding advisory vote on executive compensation 14 Executive Officers 15 Executive Compensation 15 Named Executive Officer Compensation Table 15 Non-Equity Incentive Plan 16 Stock Option Awards 16 Post-Employment Benefits and Potential Payments Upon Termination Or Change of Control 16 Perquisites 17 Outstanding Equity Awards at December 31, 2015 18 Compensation of Directors 18 Director Compensation 18 Non-Qualified Stock Options 18 Director Retirement Agreement 18 Post-Retirement Consulting Agreement 19 Director Compensation Table 19 Proposal No.3—Ratification of Appointment of Independent Auditors 20 Fees Paid to Independent Auditors 20 Shareholder Proposals 20 Nomination of Director Candidates 21 Copy of Bylaw Provisions 21 Certain Transactions 21 Other Matters 21 Available Information 21 ii Notice of Annual Meeting of Shareholders Plumas Bancorp To: The Shareholders of Plumas Bancorp Notice is hereby given that, pursuant to its Bylaws and the call of its Board of Directors, the annual meeting of shareholders of Plumas Bancorp will be held at the Plumas Bank Credit Administration Building located at 32 Central Avenue, Quincy, California, on Wednesday, May 18, 2016 at 9:30a.m., for the purpose of considering and voting upon the following matters: 1. Election of Directors . To elect ten (10)persons to serve as directors of the Company until their successors are duly elected and qualified. Alvin G. Blickenstaff Arthur C. Grohs Steven M. Coldani Robert J. McClintock William E. Elliott Terrance J. Reeson Gerald W. Fletcher Andrew J. Ryback John Flournoy Daniel E. West 2. Non-binding Advisory Resolution on Executive Compensation . To vote on a non-binding advisory vote on the Company’s executive compensation. 3. Ratification of the A ppointment of Independent Auditors .
